Exhibit 10.35

CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

CONFIDENTIAL

AMENDMENT NUMBER 1 TO COLLABORATION AGREEMENT

This AMENDMENT NUMBER 1 TO COLLABORATION AGREEMENT (the “Amendment No. 1”) is
made and entered into as of September 26, 2013 (the “Amendment No. 1 Effective
Date”), by and between Orexigen Therapeutics, Inc., a Delaware corporation
located at 3344 N. Torrey Pines Court, Suite 200, La Jolla, California 92037,
United States of America (“Orexigen”), and Takeda Pharmaceutical Company
Limited, a Japanese corporation with a principal place of business at 1-1,
Doshomachi 4-Chome Chuo-ku, Osaka 540-8645, Japan (“Takeda”). Orexigen and
Takeda are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Orexigen and Takeda are parties to that certain Collaboration
Agreement, dated September 1, 2010 (the “Agreement”) pursuant to which Orexigen
and Takeda agreed to collaborate to continue the conduct of development and
commercialization activities for Contrave, including the investment of resources
and funding by Takeda for reimbursement of past research and development
expenditures made by Orexigen and to support the future development and
commercialization of Contrave; and

WHEREAS, the Parties now desire to amend certain terms of the Agreement in
accordance with Section 14.7 thereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

 

1. Definitions. Unless otherwise indicated, capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Agreement.

 

2. Amendments to Definitions.

 

  a. Section 1.74 (definition of “Manufacturing”) is deleted and hereby replaced
in its entirety by the following:

‘1.74 “Manufacture” with a correlative meaning for “Manufacturing,” means all
activities related to the manufacturing of a pharmaceutical product, or any
ingredient thereof, including manufacturing Product in finished form for
Development, manufacturing finished Product for Commercialization, labelling,
packaging, in-process and finished

 

Page 1 of 7

   Takeda


Law



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Product testing, validation, process improvement, and process development,
release of Product or any component or ingredient thereof, quality assurance
activities related to manufacturing and release of Product, ongoing stability
tests and regulatory activities related to any of the foregoing. “Manufacturing”
shall include Commercial Packaging.’

 

  b. Section 1.130 “Construction” is hereby amended to be Section 1.131 and the
following new Section 1.130 (definition of “Commercial Packaging”) is hereby
added to read in its entirety as follows:

‘1.130 “Commercial Packaging” means all activities after completion of
Manufacturing of Product in finished bulk form related to final packaging and
labeling of Product (in commercial packaging presentation) for commercial use,
including primary packaging and insertion of materials such as patient inserts,
patient medication guides, and professional inserts and any other written,
printed or graphic materials accompanying Product, considered to be part of the
finished packaged Product in accordance with the applicable specifications and
legal requirements, and all testing and release thereof. “Commercial Packaging”
shall include stability testing to the extent the right and responsibility to
perform stability testing is transferred to Takeda pursuant to Section 4.4.’

 

3. A new Section 4.4 under the heading “Commercial Packaging” is hereby added to
read in its entirety as follows:

‘4.4 Commercial Packaging.

4.4.1 Takeda, itself and/or through one or more of its Affiliates and/or through
one or more subcontractors, shall have the sole right and responsibility to
perform Commercial Packaging in the Territory; provided, however, that Orexigen
shall have the sole right and responsibility to perform stability testing on
Products; provided further, however, that the Parties may mutually agree, at any
time during the Term, to transfer to Takeda the right and responsibility to
perform stability testing for Product in connection with Commercial Packaging.
At the time of such transfer, stability testing for Product in final packaged
form will be included in the term “Commercial Packaging”. Prior to any such
transfer, Takeda shall provide Orexigen, at Orexigen’s request, with sufficient
amounts of Product after Takeda has completed Commercial Packaging for such
Product to enable Orexigen to complete stability testing for purposes of
compliance with any and all regulatory requirements in the Territory. For the
avoidance of doubt, prior to the transfer of the right and responsibility for
Manufacturing activities pursuant to Section 4.2 for Product in the Territory
from Orexigen to Takeda, Orexigen shall retain the sole right

 

Page 2 of 7

   Takeda


Law



--------------------------------------------------------------------------------

CONFIDENTIAL

 

and responsibility for all Manufacturing activities other than Commercial
Packaging, including manufacturing Product in finished form for Development.

4.4.2 The Parties will cooperate to ensure that the NDA for Contrave in the U.S.
includes the information relating to Commercial Packaging that is necessary for
(a) Takeda, its Affiliates, and/or subcontractors to perform Commercial
Packaging, and (b) Orexigen to file the NDA in the U.S. for the Initial
Indication for Contrave. Takeda shall provide to Orexigen all information
relating to Commercial Packaging, including a complete description of the
Commercial Packaging process (including critical parameters), a list of
Commercial Packaging subcontractors, a complete description of the container
closure system, and examples of primary container labels, requested by Orexigen
and required for inclusion in such NDA promptly, but not later than [***].

4.4.3 Takeda shall (a) have entered, prior to receiving or packaging any Product
to be used for stability testing or for commercial use, and not later than
[***], into (i) a quality agreement with Orexigen regarding Takeda’s
responsibility for Commercial Packaging that is sufficient to enable Orexigen to
comply with applicable regulatory obligations as the owner of such NDA (which
Takeda-Orexigen quality agreement shall terminate as soon as practicable under
Laws after the date of transfer of the NDA for Contrave to Takeda pursuant to
Section 3.4.2), and (ii) quality agreements with Takeda’s Commercial Packaging
subcontractor(s) that are consistent with such Takeda-Orexigen quality
agreement, and (b) ensure that Takeda and Takeda’s Commercial Packaging
subcontractors, as applicable, not later than [***], are capable of performing
the Commercial Packaging activities that are described in such NDA under GMP
conditions and are prepared to pass a pre-approval FDA inspection. Sections
3.4.5 and 3.4.6 shall apply with respect to Takeda’s, its Affiliates’, and/or
subcontractors’ performance of any Commercial Packaging activities.

4.4.4 Not later than [***] and upon [***], Orexigen shall have the right to
inspect Takeda, its Affiliates, and/or subcontractors, subject to any required
confidentiality agreements with such subcontractors, for the sole purpose of
determining whether Takeda, its Affiliates, and/or subcontractors, as
applicable, are prepared to pass a pre-approval FDA inspection. If Orexigen
reasonably determines that Takeda, its Affiliates, and/or subcontractors, as
applicable, are not prepared to pass a pre-approval FDA inspection or if any
delay in Regulatory Approval of such NDA would reasonably be expected to be
caused by Takeda’s assumption

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 3 of 7

   Takeda


Law



--------------------------------------------------------------------------------

CONFIDENTIAL

 

of Commercial Packaging activities, Orexigen shall promptly provide Takeda with
written notice, which notice shall include a reasonably detailed explanation of
Orexigen’s concerns with Takeda’s, its Affiliates’ and/or subcontractors’
abilities and/or readiness in connection with Takeda’s assumption of Commercial
Packaging. Following Takeda’s receipt of such notice, the Parties shall attempt
in good faith to resolve such concerns by negotiation and consultation between
themselves. In the event that such concerns are not resolved within [***] after
Takeda’s receipt of Orexigen’s notice, to Orexigen’s reasonable satisfaction,
then Orexigen may, as its sole and exclusive remedy, terminate Takeda’s right
and responsibility to perform Commercial Packaging granted pursuant to
Section 4.4, by providing written notice to Takeda explaining Orexigen’s
decision, and all Commercial Packaging activities shall be promptly (but in all
events within [***][***] of written notice delivered by Orexigen to Takeda)
transferred by Takeda to Orexigen; provided, however, that Orexigen may not
engage any subcontractor that Takeda has used for Commercial Packaging, and
Takeda shall bear all of Takeda’s, its Affiliates’ and subcontractors’ internal
costs incurred in connection with such transfer. For the avoidance of doubt,
Orexigen’s right, pursuant to this Section 4.4.4, to terminate Takeda’s
assumption of Commercial Packaging activities shall terminate on the earlier of
(i) the date of transfer of the NDA for Contrave to Takeda pursuant to
Section 3.4.2, and (ii) Takeda’s assumption of responsibility for manufacture
and supply of Product pursuant to Section 4.2.’

 

4. The last sentence of Section 5.7.3 is deleted and hereby replaced in its
entirety with the following:

‘If the Executive Officers are unable to resolve the Dispute within [***] of
submission of such Dispute to the Executive Officers (or such other time period
as mutually agreed by the Parties), then, (a) [***] and (b) [***].’

 

5. The second milestone event in Section 7.2.1 under the heading “Development
Milestones” is deleted and hereby replaced in its entirety with the following:

‘

 

Milestone Event

   Payment  

[***]

   $ [***]   

’

 

6. The paragraph at the end of Section 7.2.1 is deleted and hereby replaced in
its entirety with the following:

‘For purposes of this Section 7.2.1, [***] shall be deemed to occur if and only
if [***].’

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 4 of 7

   Takeda


Law



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7. The first sentence of Paragraph 1 under the heading “Appointment as Exclusive
Supplier” of Exhibit 4.1 “Material Terms for Manufacturing Services Agreement”
is deleted and hereby replaced in its entirety with the following:

‘During the Term, unless and until Manufacture of the Product is transferred to
Takeda pursuant to Section 4.2 of this Agreement, except as otherwise set forth
in Section 4.4 of this Agreement, Orexigen shall retain and have the sole and
exclusive right and the obligation to Manufacture, have Manufactured, supply or
have supplied all of Takeda’s, its Affiliates’ and permitted Sublicensees’
requirements of the Product for Development and Commercialization in the
Territory itself or through its Third Party Manufacturer.’

 

8. Paragraph 2 under the heading “Launch Supplies” of Exhibit 4.l “Material
Terms for Manufacturing Services Agreement” is deleted and hereby replaced in
its entirety with the following:

‘2. Launch Supplies. Orexigen guarantees delivery of Launch Supplies to Takeda
by the delivery date specified in Takeda’s purchase order issued to Orexigen at
least [***] months prior to such delivery date; provided, however, that if any
delay in delivery of Launch Supplies is caused by Takeda, then such delivery
date shall be extended for each day such delivery may be delayed. “Launch
Supplies” means the [***] of Contrave in finished bulk form (30 gallon HDPE
drums or in such other finished bulk form as agreed to by the Parties), by
dosage strength, [***] in the United States, which at the time of delivery, will
have a minimum of [***] remaining shelf life and will comply with the terms of
this Exhibit 4.1 or, if in effect, the Manufacturing Services Agreement. [***],
and Takeda will have solely the additional remedies set forth in paragraph 3 of
this Exhibit.’

 

9. The last sentence of Paragraph 4 under the heading “Role of JMC” of Exhibit
4.1 “Material Terms for Manufacturing Services Agreement” is deleted and hereby
replaced in its entirety with the following:

‘[***].’

 

10. Paragraph 8 under the heading “Delivery” of Exhibit 4.l “Material Terms for
Manufacturing Services Agreement” is deleted and hereby replaced in its entirety
with the following:

‘8. Delivery. All Products shall be shipped [***] (INCOTERMS 2010).’

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 5 of 7

   Takeda


Law



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11. Paragraph 12 under the heading “Recall Costs” of Exhibit 4.1 “Material Terms
for Manufacturing Services Agreement” is deleted and hereby replaced in its
entirety with the following:

‘12. Recall Costs. The costs of a recall conducted pursuant to Section 3.7 of
this Agreement will be (a) the responsibility of [***], or (b) [***]; provided,
however, that [***].’

 

12. Miscellaneous.

 

  a. Full Force and Effect. This Amendment No. 1 amends the terms of the
Agreement and is deemed incorporated into the Agreement. The provisions of the
Agreement, as amended by this Amendment No. 1 remain in full force and effect.

 

  b. Entire Agreement. The Agreement and this Amendment No. 1 constitute the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

 

  c. Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one instrument.

[Signature Page Follows]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 6 of 7

   Takeda


Law



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Amendment Number 1 to
Collaboration Agreement as of the Amendment No. 1 Effective Date.

TAKEDA PHARMACEUTICAL COMPANY LIMITED     OREXIGEN THERAPEUTICS, INC. By:  

/s/ Ken Araki

    By:  

/s/ Michael A. Narachi

Name:   Ken Araki     Name:   Michael A. Narachi Title:   VP, Global Licensing &
Business Development     Title:   President and Chief Executive Officer Date:  
October 1, 2013     Date:   9/26/2013       By:  

/s/ Joseph P. Hagan

      Name:   Joseph P. Hagan       Title:   Chief Business Officer       Date:
  9/26/2013        

Legal

       

CDH

 

Page 7 of 7

   Takeda


Law